DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims (1-4, 21-37) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Mei is directed to “Tagging Personal Photos with Deep Networks.” Applicant submits that Mei lacks “masking the input data with the tags to generate masked input data, wherein the masked input data includes multiple portions of the input data that are segmented according to the tags.” Instead Mei discloses choosing tags for an image based on scores, and is silent as to masking as claimed. For example, Mei states: Block 228 generally represents a tagging module with logic to program the processing unti 202 of the device 200 to determine one or more tags for one or more images. The deep network is used to analyze photos. The deep network can provide scores for tagging concepts, with the tags being chosen by the tagging module based cn the scores. For example, the tagging module can choose all tags that have a score above a threshold score, or the tagging module can choose a predetermined number of tags having the highest scores.  Moreover, in determining tags, the tagging module can consider a single image at a time, or can consider multiple images. Metadata associated with the image files can be useful across multiple images, for exaniple. (Mei, at para. 41). Accordingly, Applicant submits that Mei does not anticipate amended claim 1.” (See applicant’s remarks dated 5/24/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 15, 2022